REDMANN, Judge.
On our own motion we dismiss this appeal for untimeliness of appeal bond, C.C. P. art. 5002.
After a September 5 judgment defendant on September 7 moved for a devolutive appeal. Apparently the undated order of appeal was signed by September 13 fixing the bond at $1,250 — an amount more appropriate for a suspensive than for a de-volutive appeal, C.C.P. art. 2124, from the $810 judgment. On September 13 defense counsel sought reduction by letter to the judge who had tried the case, noting counsel was “informed” of the $1,250 fixing (which had been done by another judge, the trier being on vacation).
By that time seven days remained for timely filing the appeal bond. Those days were allowed to pass without any further action. (Subsequent actions, including a post-expiration attempt to “extend” the statutory delay for filing, are not discussed because immaterial.)
Failure to timely file the appeal bond requires dismissal; Wright v. Mark C. Smith & Sons, La. 1973, 283 So.2d 85.
The appeal is dismissed.